 


110 HR 561 IH: Secure Travel and Counterterrorism Partnership Act
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 561 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To expand visa waiver program to countries on a probationary basis, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Secure Travel and Counterterrorism Partnership Act. 
2.Sense of CongressIt is the sense of Congress that the United States should expand the visa waiver program to extend visa-free travel privileges to nationals of foreign countries that are allies in the war on terrorism as that expansion will— 
(1)enhance bilateral cooperation on critical counterterrorism and information sharing initiatives; 
(2)support and expand tourism and business opportunities to enhance long-term economic competitiveness; and 
(3)strengthen bilateral relationships. 
3.Visa waiver program expansionSection 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)) is amended by adding at the end the following: 
 
(8)Probationary participation of program countries 
(A)Requirement to establishNotwithstanding any other provision of this section and not later than 1 year after the date of the enactment of the Secure Travel and Counterterrorism Partnership Act, the Secretary of Homeland Security, in consultation with the Secretary of State, shall establish a pilot program to permit not more than 5 foreign countries that are not designated as program countries under paragraph (1) to participate in the program. 
(B)Designation as a probationary program countryA foreign country is eligible to participate in the program under this paragraph if— 
(i)the Secretary of Homeland Security determines that such participation will not compromise the security or law enforcement interests of the United States; 
(ii)that country is close to meeting all the requirements of paragraph (2) and other requirements for designation as a program country under this section and has developed a feasible strategic plan to meet all such requirements not later than 3 years after the date the country begins participation in the program under this paragraph; 
(iii)that country meets all the requirements that the Secretary determines are appropriate to ensure the security and integrity of travel documents, including requirements to issue electronic passports that include biometric information and to promptly report lost, stolen, or fraudulent passports to the Government of the United States; 
(iv)that country cooperated with the Government of the United States on counterterrorism initiatives and information sharing before the date of the enactment of this paragraph; and 
(v)that country has entered into an agreement with the Government of the United States by which that country agrees to further advance United States security interests by implementing such additional counterterrorism cooperation and information sharing measures as may be requested by the Secretary of Homeland Security, in consultation with the Secretary of State. 
(C)Considerations for country selection 
(i)Visa refusal ratesThe Secretary of Homeland Security may consider the rate of refusals of nonimmigrant visitor visas for nationals of a foreign country in determining whether to permit that country to participate in the program under this paragraph but may not refuse to permit that country to participate in the program under this paragraph solely on the basis of such rate unless the Secretary determines that such rate is a security concern to the United States. 
(ii)Overstay ratesThe Secretary of Homeland Security may consider the rate at which nationals of a foreign country violate the terms of their visas by remaining in the United States after the expiration of such a visa in determining whether to permit that country to participate in the program under this paragraph. 
(D)Term of participation 
(i)Initial probationary termA foreign country may participate in the program under this paragraph for an initial term of 3 years. 
(ii)Extension of participationThe Secretary of Homeland Security, in consultation with the Secretary of State, may permit a country to participate in the program under this paragraph after the expiration of the initial term described in clause (i) for 1 additional period of not more than 2 years if that country— 
(I)has demonstrated significant progress toward meeting the requirements of paragraph (2) and all other requirements for designation as a program country under this section; 
(II)has submitted a plan for meeting the requirements of paragraph (2) and all other requirements for designation as a program country under this section; and 
(III)continues to be determined not to compromise the security or law enforcement interests of the United States. 
(iii)Termination of participationThe Secretary of Homeland Security may terminate the participation of a country in the program under this paragraph at any time if the Secretary, in consultation with the Secretary of State, determines that the country— 
(I)is not in compliance with the requirements of this paragraph; or 
(II)is not able to demonstrate significant and quantifiable progress, on an annual basis, toward meeting the requirements of paragraph (2) and all other requirements for designation as a program country under this section. 
(E)Technical assistanceThe Secretary of Homeland Security, in consultation with the Secretary of State, shall provide technical guidance to a country that participates in the program under this paragraph to assist that country in meeting the requirements of paragraph (2) and all other requirements for designation as a program country under this section. 
(F)Reporting requirements 
(i)Annual reportThe Secretary of Homeland Security, in consultation with the Secretary of State, shall submit to Congress an annual report on the implementation of this paragraph. 
(ii)Final assessmentNot later than 30 days after the date that the foreign country's participation in the program under this paragraph terminates, the Secretary of Homeland Security, in consultation with the Secretary of State, shall submit a final assessment to Congress regarding the implementation of this paragraph. Such final assessment shall contain the recommendations of the Secretary of Homeland Security and the Secretary of State regarding permitting additional foreign countries to participate in the program under this paragraph.. 
4.Calculation of the rates of visa overstaysNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall develop and implement procedures to improve the manner in which the rates of nonimmigrants who violate the terms of their visas by remaining in the United States after the expiration of such a visa are calculated. 
5.Reports 
(a)Visa feesNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall review the fee structure for visas issued by the United States and submit to Congress a report on that structure, including any recommendations of the Comptroller General for improvements to that structure. 
(b)Secure travel standardsNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, in conjunction with the Secretary of State, shall submit a report to Congress that describes plans for enhancing secure travel standards for existing visa waiver program countries, including the feasibility of instituting an electronic authorization travel system, additional passenger information exchanges, and enhanced airport security standards. 
6.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2007 through 2013 to carry out this Act and the amendment made by this Act. 
 
